TUCKETT, Justice:
Defendants appeal from a judgment of the district court awarding to the plaintiff a money judgment, 1,000 shares of stock in the Deer Trail Development Corporation and an interest in certain mining claims.
The defendant Victor P. Hendricks, a resident of the state of California acquired an interest in certain mining claims in Piute County, Utah. The plaintiff Rollo F. Peterson is a resident of Marysvale, Piute County, and is an experienced miner and mining operator. The plaintiff’s claim against the defendants stems from a contract which the plaintiff claims he entered into with the defendant Victor P. Hendricks wherein the parties entered into a joint venture designed to discover and to produce ore of commercial quality.
The defendant Victor P. Hendricks became interested in the mining claims upon a tale he had heard some years before of a miner who had worked the property and had covered up and hidden a vein of ore he had discovered. The contract under which the plaintiff claimed was in part based upon conversations between the parties when they were together and other conversations in the presence of third parties, and also certain writings in the form of letters.
The trial court found that during the month of May, 1966, the defendant, Victor P. Hendricks, entered into a contract with the plaintiff which provided that in exchange for the plaintiff’s working the claims and for supervising exploratory work to be done in developing the claims the Hendricks would grant and convey to the plaintiff an undivided one-half interest in the group of claims. The trial court found that in reliance upon the agreement the plaintiff supervised construction of a road; that he supervised and assisted in clearing certain underground workings which were located on the claims. The court further found that the plaintiff re*322paired the ladders in the manways connecting the tunnels and that he also assisted in taking ore samples from various parts of the mine. The plaintiff also furnished tools and equipment in pursuing the mining operation.
There was an exchange of letters between the parties which tended to show that the parties contemplated that each would have an equal interest in the claims and the proceeds of any ore extracted therefrom. While these letters do not precisely set forth the terms of an agreement nor do they describe the claims, nevertheless, it was the opinion of the trial court that they constituted a sufficient memorandum of the agreement to meet the requirements of the Statute of Frauds, Sections 25-5-3 and 25-5-4, Utah Code Annotated 1953, as amended. A portion of one of the letters is in the following language:
I think we should go ahead as fast as possible on a government loan, however, if Slim gets the necessary money to reach our objective ....
. . . Then if we hit and form a company. If there is only two of us then you shall have a half interest and myself a half interest . . . . We don’t have anything yet going in order to form a company, and I know I trust you and you trust me, but keep this letter as a legal paper because this is written down in my handwriting and everyone wants something written down spelling out their interest. Once we can really start mining I think it will make us well off and it might make us rich. Until then, we will have to keep plugging away.
In addition to the letters the trial court considered and evaluated testimony of the parties and others as to the existence of a contract, its terms and provisions and a partial performance thereof.1
We conclude that the trial court was correct in its decision that there was a contract entered into between the plaintiff and Hendricks which entitled the plaintiff to a one-half interest in the claims in question and that he was entitled to recover one-half of the selling price together with one-half of the shares of stock transferred to the defendant as a part of the transaction and also one-half of retained interest.
Decision of the court below is affirmed. Respondent is entitled to costs.
CALLISTER, C. J., and CROCKETT, J., concur.

. Ravarino v. Price, 123 Utah 559, 260 P.2d 570; Guinand v. Walton, 22 Utah 2d 196, 450 P.2d 467.